DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This office action is in response to Applicant’s communication of December 8, 2021.  Applicant’s arguments have been considered.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's claims and remarks, filed on December 8, 2021, have been noted.

Priority:  01/10/2014
Status of Claims:  Claims 30 and 31 are pending.  Claims 32 and 33 have been CANCELLED, with Claims 1 – 29, 34 and 35 having previously been CANCELLED.  
Status of Office Action:  Non-Final (RCE)

Claim Objections
Claim 30 is objected to based upon a minor informality, as a missing article.  Claim 30, at line 2 appears to be missing an article (i.e., “a”) in the description of: via communications network.  Appropriate correction is requested.
 Claim 31 is objected to based upon a minor informality, as a missing descriptor.  Claim 31, at section “vii.” appears to be missing a descriptor of: “price” (e.g., described elsewhere as a conditional purchase price for the property.)  Appropriate correction is requested. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim 30 is directed to an abstract idea, Certain Methods of Organizing Human Activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claim 30 recites, in part, a system for buying and selling transactions for fractions of tax liens, through: receive a communication containing tax lien data, including a user ID of a current owner and property data of a real-estate property, and a division value for splitting a new tax lien into fractional units, store a tax lien record and a real estate property record, derive a division value and add to a pool of order records, order records including an ownership field and the new tax lien record, receive a quantity of fractional units to be offered for sale and an asking price, calculate a market value, derive a market unit value, generate a tax lien listing and a liquidation listing, display listings, receive a conditional purchase price offering for the property, derive a numerical value, recalculate the market value, update the tax lien listing, and display the updated tax lien listing.  The limitations of buying and selling transactions for fractions of tax liens, receiving a communication containing tax lien data, including, splitting, storing, deriving, receive a quantity of units to be offered for sale and an asking price, calculating, generating, displaying, recalculating, updating, and displaying the updated tax lien listing, are directed to concepts of organizing human activity via the use of generic computer components.  Hence, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements such as a computerized system, communications network, a database, a central processing computer system, an administrative terminal, remote devices, a processor and a memory to perform operations.  The generic computer components are recited at a high-level of generality (performing generic computer functions) such that it amounts to no more than mere instruction to apply the exception using generic computer components.  Specification page 24 lines 1 – 16, and page 35 line19 through page 36 line 18, additionally reference general purpose computing systems and environments, with the recitation of the computer limitations amounting to mere instructions to implement the abstract idea on a computer.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea.  Claim 30 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements to perform operations amount to no more than mere instructions to apply the exception using generic computer components.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.  The claim is not patent eligible.
Independent process Claim 31 is directed to an abstract idea as the Federal Circuit has held that an extended claim by claim analysis is not necessary where multiple claims are “substantially similar and linked to the same abstract idea.”  In this case, Claim 31 is substantially similar to system Claim 30.  
Given the above reasons, generic computing components associated with buying and selling transactions for fractions of tax liens, receiving a communication containing tax lien data, including, splitting, storing, deriving, receive a quantity of units to be offered for sale and an asking price, calculating, generating, displaying, recalculating, updating, and displaying the updated tax lien listing is not an inventive concept.
Therefore, Claims 30 and 31 are rejected under 35 U.S.C. 101.  Claims 30 and 31 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant’s arguments with respect to the introduced claims have been considered but found not persuasive.
The amendments to the claims have been entered.
Applicant has not amended independent Claim 30 to overcome the 35 U.S.C. 101 rejection previously made.  Applicant’s arguments, and contention that the claims are not directed to an abstract idea, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions.  Additionally, buying and selling transactions, offerings for sale and an asking price, and updating the listing, remains business related, and the 2019 Patent Eligibility Guidance includes identification of commercial or legal interactions and business relations within identification of Certain Methods of Organizing Human Activity, as an abstract idea.
Applicant’s contention that the claims are not directed to an abstract idea in that there is an improvement in the functioning of computing devices, is unpersuasive.  Neither the claims nor the specification identifies elements beyond generic computer components performing generic computer functions, and there is no mention of performance metrics enhancement.  Additionally, while association to a claimed technology may limit an abstract idea to a particular field, a general linking of an abstract idea to a claimed technology also does not demonstrate patent eligibility.
Applicant's citation of Ex parte Eileen C. Smith ("Smith"), PTAB decision of February 2019, as supporting patent eligibility is unpersuasive because the claims at issue in Smith are readily distinguishable over the instant claims. Smith is based upon a distinct fact pattern as to exchange trading of order derivatives, quotes and matching along with first and second in-crowd market participants, and order execution subject to expiration of a timer, with the instant claims providing a solution to a business-related or economic problem.
Applicant’s reference to Berkheimer is unpersuasive because the 35 U.S.C. 101 rejection is not founded upon the grounds of being well-understood, routine, and conventional.  
Applicant’s contention that specific requirements of the claims support patent eligibility and citing McRO; in McRO the claims were held to be patent-eligible because the claimed solution focused upon the specific asserted technological improvement over existing, manual 3-D animation techniques.  The invention in McRO was a technological solution to a technological problem, involving automatically animating characters rather than using conventional animation techniques.  In contrast, the instant claims, which do not involve animation technique, provide generically computer-implemented operations to a business field, again, with the focus of the instant claims not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
Claims 30 and 31 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 30 and 31 remain directed to an abstract idea (i.e., methods of organizing human activity), and do not identify an improvement to computer technology or computer functionality MPEP 2106.05(a), a particular machine MPEP 2106.05(b), or a particular transformation MPEP 2106.05(c).  Given the above reasons, the claims are not patent eligible, as they do not provide an inventive concept and a 35 U.S.C. 101 rejection has been made on Claims 30 and 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lutnick et al., U.S. 2011/0022542 generally identifies exchange of fractional interests in ownership of assets; Daniel, U.S. 8,606,679 generally identifies real estate assets, fractional ownership, and tax liens; Kroutik, U.S. 2010/0131426 generally identifies a trading system, mortgage based notes, and a liquid market; Poltorak et al., U.S. 2008/0046353 generally identifies trading of real estate securities; and Kirtchakov, U.S. 2013/0262343 generally identifies trading of tax liens inclusive of lien certificate details. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Brindley, whose telephone number is (571) 272-7335.  The examiner can normally be reached on Monday and Tuesday between 6:00 AM and 3:00 PM.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached at (571) 272-8103.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/BENJAMIN S BRINDLEY/Primary Examiner, Art Unit 3697
November 15, 2022